Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Status of Claims
2.	Claims 1, 3, 8, 10, 15 and 20 are amended
3.	Claims 1-20 are pending 

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors 
7.	Therefore, claims 1-20   were analyzed for U.S.C. 101 as follows:
8.	Claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory computer readable medium, 15-20 are directed to a system. Claims 6, 12, and 18 are rejected for including a human organism. The claims 1-5, 7-11, 13-17, and 19-20 are directed to a non-statutory judicial exception of an abstract idea. 9.	In claim 1, and corresponding 8, and 15 the limitations that define an abstract idea (in bold) are below:
A method, comprising: accessing, by a computer system, an input dataset  corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes: 
a first dataset indicative of transactions submitted to the transaction network for a first entity of a plurality of entities; and 
a second dataset indicative of transactions submitted to the transaction network for the plurality of entities; 
generating, by the computer system, a training dataset based on the input dataset , including by:  
accessing a feature set definitions specifying  a first plurality of data features,  wherein the first plurality of data features correspond to transaction characteristics of the first plurality of transactions submitted to the transaction network
generating, based on the input dataset and the feature set definitions, a feature dataset corresponding to the first plurality of transactions, wherein, for a particular one of the first plurality of transactions, a corresponding data record in the feature dataset includes data values for the first plurality of data features; 
selecting, from the first plurality of data features, a reduced set of data features that includes fewer data features than the first plurality of data features; and 
based on the reduce set of data features, generating the training dataset based on the feature dataset such that training samples, in the training dataset, include data values for the reduced set of data features;
training, by the computer system, an autoencoder machine learning model based on the training dataset; 
receiving, by the computer system, an operational dataset that is based on: 
a third dataset indicative of transactions submitted to the transaction network for the first entity during a specified time period; and 
a fourth dataset indicative of transactions submitted to the transaction network for the plurality of entities during the specified time period; and 
applying, by the computer system, the autoencoder machine learning model to the operational dataset to detect one or more anomalous transactions submitted for the first entity during the specified time period	
generating, by the computer system, a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period.
9.	In claim 1, and corresponding representative claims 8 and 15, describe a system to receive data (i.e. financial) to detect abnormal (i.e. anomaly, fraud, outlier) activity (i.e. transactions, trades) based on patterns and behavior (rules to mitigate risk) using concepts relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk).
10.	Independent claim 1, and corresponding claims 8 and 15, recites the additional components of “computer system”, “transaction network”, “processor”, and “autoencoder 
11.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
a.	computer system 600 includes a processor subsystem 620 that is coupled to a system memory 640 and I/O interfaces(s) 660 via an interconnect 680 (e.g., a system bus). I/O interface(s) 660 is coupled to one or more I/O devices 670. Computer system 600 may be any of various types of devices, including, but not limited to, a server computer system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer 
b.	Referring now to Fig. 1, a high-frequency transaction system 100 is depicted, according to some embodiments. In the depicted embodiment, the high-frequency transaction system 100 includes computer systems for various entities 110 and financial institutions 115-116 coupled to a transaction network 102. Note that, although shown in direct communication, one or more of the entities 110 and financial institutions 115-116 may be connected to the transaction network 102 via one or more communication networks (Specification: Paragraph [0014]) 
c.	Processor subsystem 620 may include one or more processors or processing units. In various embodiments of computer system 600, multiple instances of processor subsystem 620 may be coupled to interconnect 680. In various embodiments, processor subsystem 620 (or each processor unit within 620) may contain a cache or other form of on-board memory. (Specification: Paragraph [0055])
d.	the disclosed systems and methods for detecting anomalous activity using machine learning may be implemented in any other suitable technical domain, including cyber security, medical diagnosis, mechanical component failure analysis, etc. (Specification: Paragraph [0013]) 
12.	These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The 
13.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 8 and 15 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
15.	Dependent claims 2, 7, 9, 13, 16, 17, and 19 further recite limitations of applying a first record from the operational dataset, determine a reconstruction error for the first record, wherein the first record corresponds to a first transaction submitted for the first entity; determining, based on the reconstruction error for the first record whether to designate the first transaction as an anomalous transaction, anomalous transactions are identified based on a plurality of features included in the set of feature definitions, send information associated with the first entity, access the operational dataset,  and dataset (third and fourth) indicative of transactions submitted for the entity and plurality of entities (third and fourth) during the specified time period. These limitations do not transform the abstract idea (i.e. steps to describe applying, detecting, corresponding, determining, identifying, and sending  receiving, and sending data to detect abnormal (i.e. anomalous) transactions to mitigate risk) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. The identifying, determining, applying, and sending of the recitation of components of “high-frequency trading system”, “computer system” and the recitation of additional elements of “an autoencoder machine learning model” does not take the claim limitations out of certain methods of Organized Human Activity. The additional element using “an autoencoder machine learning model” (mathematical concept), it is recited at a high level of generality (i.e., organizing information and manipulating information through mathematical correlations) and do not amount to anything more than instructions to perform the 
16.	The additional elements of “computer system” and "autoencoder machine learning model” (mathematical concept). There are no additional components recited. Therefore, the recited at a high level of generality (i.e., organizing information and manipulating information through mathematical correlations) and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and elements amount to no more than a generic computing component and elements (i.e. a general means of determining using a mathematical relationship between a record reconstruction error and error threshold) that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 2, 7, 9, 13, 16, 17, and 19 are directed to an ineligible judicial exception without any significant more.
17.	Dependent claims 3-6, 10-12, 14, 18, and 20 further recite limitations of wherein the list is based on anomaly scores for the one or more anomalous transactions, wherein the anomaly scores respectively correspond to reconstruction errors for records associated with the one or more anomalous transactions, wherein the list further specifies one or more features used to designate the one or more anomalous transactions as anomalous, wherein the one or more anomalous transactions correspond to a pattern of transaction behavior, sending a report identifying the one or more anomalous transactions submitted for the first entity during the specified time period. These limitations do not transform the abstract idea (i.e. steps to describe for receiving, and sending and corresponding data to detect abnormal (i.e. anomalous) 
18.	The additional component of "computer system””. There are no additional elements recited. Therefore, the recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and elements amount to no more than a generic computing component and elements (i.e. a general means of a computer system generating, accessing, corresponding and receiving data)  that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 3-6, 10-12, 14, 18, and 20 are directed to an ineligible judicial exception without any significant more.
19.	In claims 6, 12, and 18 recite “human analyst”. The Examiner is interpreting the claims are directed to or encompassing a human organism.  Therefore the claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See MPEP 2105
claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et. al ( US Patent Application Publication No.: 2018/0276541; hereafter known as Studnitzer) in view of Hajimirsadeghi et. al (U.S. Patent Publication No.: 20200076841; hereafter known as Hajimirsadeghi)

23. 	In claim 1: Studnitzer discloses,
A method, comprising:  (Studnitzer: Paragraph [0044])
a first dataset indicative of transactions submitted to the transaction network (i.e. for a first entity of a plurality of entities; and  (i.e. a participant, a firm, a market, an individual, or other entity) (Studnitzer: Paragraph [0083],[0124]) 
a second dataset (i.e. parameters)  indicative of transactions submitted to the transaction network (i.e. recurrent neural network uses multiple inputs) for the plurality of entities; (i.e. the plurality of entities utilizing or involved with the disclosed embodiments, e.g., the market participants) (Studnitzer: paragraph [0042], [0049], [0127], [0138]) 
generating, by the computer system, a training dataset based on the input dataset, including by:  (i.e., A large data set may be run through the model to enable the internal structure of the model to be trained) (Studnitzer: Paragraph [0086])
accessing a feature set definitions specifying a first plurality of data features, (i.e., the activity module may receive input from the trade database and may be configured to model a participant or firm's past activity considering market parameters and configured to identify unexpected new transactions or new transactional risks and The external factor data for example may be associated with time periods for which the participant transactional data may be matched. While each transaction by the participant may be stored, certain parameters in the external factor data may be updated once every predefined time period) (Studnitzer: Paragraph [0049] , [0112]) wherein the first plurality of data features correspond to transaction characteristics of the first plurality of transactions submitted to the transaction network. (i.e., a risk management module may be included to compute and determine a user's risk utilization in relation to the user's defined risk thresholds. The risk management module may also be configured to determine risk assessments or exposure levels in connection with positions held by a market participant. The risk management module 134 may be coupled with an activity 
generating, based on the input dataset and the feature set definitions (i.e., The input from the network interface may include transaction data or market factor data) a feature dataset (i.e., generate a risk profile) corresponding to the first plurality of transactions (i.e., The transaction data in the database may correspond to external factor data or vice versa), wherein, for a particular one of the first plurality of transactions. (i.e., external factors calculated for the time period may then correspond to each of the transactions that occurs during the period), a corresponding data record in the feature dataset includes data values for the first plurality of data features; (i.e., historic participant transaction data and the historic external factor data may be linked by time data. For example, when the transaction data is recorded, the external factor data may be recorded or stored as well transaction data may be stored as portfolio data, for 
selecting, from the first plurality of data features, a reduced set of data features (i.e., autoencoder learns patterns by first compressing (encoding) the input data)  that includes fewer data features than the first plurality of data features; and  (i.e., during the encoder stage the number of hidden units decreases at each stage, effectively compressing the data.) (Studnitzer: Paragraph [0138], [0148])
based on the reduced set of data features (i.e., architecture (model) may be trained using the historic participant data and the historic external factor data. For training the structure, input data (e.g. parameters) is encoded and then decoded), generating the training dataset the feature dataset such that training samples, in the training dataset, (i.e., encoder stage effectively compressing the data. During the decoder stage the compressed data is reconstructed. If an optimized compression may be achieved at the same time as an optimized reconstruction, then the compressed representation may be expected to have captured patterns in the data) include data values for the reduced set of data features; (i.e., the inputs to the model may be encoded as a real-valued X-dimensional vector of participant and external factor parameters.) (Studnitzer: Paragraph [0023] [0101], [0102],[0138],[0147[),
training, by the computer system (i.e. system, computer system) , an autoencoder machine learning model based on the training dataset; (i.e., The model is trained using historical participant and external factor data) (Studnitzer: Paragraph [0023],[0046])
receiving, by the computer system (i.e. data transaction processing system), an operational dataset that is based on: (i.e. new transactions are received) (Studnitzer: Paragraph [0106], [0107]) 
a third dataset indicative of transactions submitted to the transaction network for the first entity (i.e., After the input sequence ends, the hidden state of the last recurrent layer is used to 
a fourth dataset indicative of transactions (i.e. parameters) submitted to the transaction network  (i.e., RNN architecture) for the plurality of entities (i.e., participant, a firm, an individual, or other entity)  during the specified time period; and  (Studnitzer: Paragraph  [0135], [0146] [0147], [150])
applying, by the computer system, the autoencoder machine learning model (i.e., recurrent bottleneck autoencoder)  to the operational dataset to detect one or more anomalous transactions (i.e., current transactional activity from the trading entity and the market events to detect any anomalies in the trading activity)  submitted for the first entity during the specified time period (i.e. real time); and  (Studnitzer: Paragraph [0024], [0117]) 
generating, by the computer system, a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period. (i.e., the output may be compared to an expected output. The difference between the output and the expected output may be used to generate an abnormality indicator or an abnormality score and generates an abnormality score for the electronic data transaction based on the comparison. The abnormality score may represent a probability of how close a match the current participant's transaction activity also risk processor may generate a risk profile using VaR at predefined time periods. In an embodiment, the risk processor may generate a risk profile using profit and loss (P&L) over a period of time. The activity module may store information for a time period) (Studnitzer: Paragraph [029], [0107], [0128], [0129])
Studnitzer does not disclose,
accessing, by a computer system, an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset  includes
However Hajimirsadeghi discloses,

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Hajimirsadeghi so that the method can access the input dataset that correspond with the transaction data so that the autoencoder machine learning model can train the data to detect the anomalies activity. Choosing informative, discriminative and independent features is a crucial step for building an effective classification machine learning model.(Hajimirsadeghi: Paragraph [0015])The RNN (autoencoder) may help reveal anomalies that arise during new kinds of attacks that might not have existed when RNN (autoencoder) was trained.(Hajimirsadeghi: Paragraph [0143])
26.	In claim 2: the combination of Studnitzer and Hajimirsadeghi disclose the method of supra, including wherein the applying the autoencoder machine learning model (i.e. recurrent bottleneck autoencoder) to detect the one or more anomalous transactions (i.e., inputting current transactional activity from the trading entity and the market events to detect any anomalies in the trading activity) includes: (Studnitzer: Paragraph [0024], [0117]):
applying a first record from the operational dataset to the autoencoder machine learning model to determine a reconstruction error for the first record (i.e., Using a recurrent autoencoder approach, the system encodes the input data and then reconstructs the data on the output side. The model is trained using historical participant and external factor data. Training the model reduces the error between the input and reconstructed data set.) , wherein the first record corresponds to a first transaction submitted for the first entity; (i.e., a recurrent autoencoder 
determining, based on the reconstruction error for the first record to an error threshold whether to designate the first transaction as an anomalous transaction. (i.e., matrices are filters that determine how much importance to accord to both the present input and the past hidden state. The error the states generate returns via backpropagation and may be used to adjust the weights until the error may not be reduced or reaches a point that satisfies an error threshold or computational limit. (Studnitzer: Paragraph [0088], [0115])
27.	In claim 3: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including wherein the list is based on anomaly scores for the one or more anomalous transactions. (i.e., calculates, using the one or more patterns, an abnormality score that represents a level of deviation between the current transaction data and the historic participant transaction data and the actions may be performed in the order or sequence shown or in a different sequence then calculates an abnormality score based on the comparison. An abnormality score may be a quantification of how similar the current risk profile, current external factor risk profile, the plurality of risk profiles, and the plurality of external risk profiles are) (Studnitzer: Paragraph [0143],[0144] ,[0145], [0152]) 
28.	In claim 4: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including discloses the method in supra, including wherein the anomaly scores respectively correspond to reconstruction errors for records (i.e., individually compare each predicted raw feature vector to a corresponding actual raw feature vector, and that use techniques such as mean-squared error to calculate anomaly score) associated with the one or more anomalous transactions. (i.e., files containing recorded packets from any of these tools may be analyzed according to techniques herein, such as for anomaly detection) (Hajimirsadeghi: Paragraph [0139], [0146], [0228])
claim 5: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including discloses the method in supra, including wherein the list further specifies one or more features (i.e., for contextual embedding of features of operational logs or network traffic for anomaly detection based on sequence prediction.) used to designate the one or more anomalous transactions as anomalous. (i.e., the particular log trace is indicated as anomalous) (Hajimirsadeghi: Paragraph [0097] [0101], [0189], [0102])
30.	In claim 6: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including wherein the one or more anomalous transactions correspond to a pattern of transaction behavior (i.e., sequences of these graph embedding may activate a predictive RNN (not shown) that outputs a predicted sequence that can be compared to an original sequence to detect an anomaly) that was not previously provided to the computer system by a human analyst. (i.e., a human expert is not needed to label training examples in advance) (Hajimirsadeghi: Paragraph [0260], [0270], [0336]) 
31.	In claim 7: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including wherein the one or more anomalous transactions are identified (i.e. the model allows for abnormal activity to be identified) (Studnitzer: Paragraph [0035]), by the autoencoder machine learning model (i.e. Using a recurrent autoencoder approach, the system encodes the input data and then reconstructs the data on the output side) (Studnitzer: Paragraph [0023]) , based on a plurality of features (i.e. inputs in a set of historical data) included in the feature set definitions (i.e. may categorize data) (Studnitzer: Paragraph [0049,[0086],[0092]), and wherein the transaction network (i.e. trading network) is included in a high-frequency trading system.(i.e.  With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving.) (Studnitzer: Paragraph [0035],[0054])
32.	In claim 8: Studnitzer discloses, 

a first dataset indicative of transactions submitted to a transaction network for a first entity of a plurality of entities; and (Studnitzer: Paragraph [0083],[0124])
a second dataset indicative of transactions submitted to the transaction network for the plurality of entities; (Studnitzer: paragraph [0042], [0049], [0127], [0138])
generating, by the computer system, a training dataset based on the input dataset, including by: (Studnitzer: Paragraph [0086])
accessing a feature set definitions specifying a first plurality of data features, (Studnitzer: Paragraph [0049] , [0112]) wherein the first plurality of data features correspond to transaction characteristics of the first plurality of transactions submitted to the transaction network; (Studnitzer: Paragraph [0048], [0049],[0059][0084], [0085], [0108], [0109], [00112])
generating, based on the input dataset and the feature set definitions, a feature dataset corresponding to the first plurality of transactions, wherein, for a particular one of the first plurality of transactions, a corresponding data record in the feature dataset includes data values for the first plurality of data features; (Studnitzer: Paragraph [0083], [0084] [0146] [0123], [0125],[0152)
selecting, from the first plurality of data features, a reduced set of data features that includes fewer data features than the first plurality of data features; and Studnitzer: Paragraph [0138], [0148])
based on the reduced set of data features, generating the training dataset from the feature dataset such that training samples, in the training dataset, include data values for the reduced set of data features; (Studnitzer: Paragraph [0023] [0101], [0102][0138],[0147[)
training an autoencoder machine learning model based on the training dataset; (Studnitzer: Paragraph [0023],[0046])

a third dataset indicative of transactions submitted to the transaction network for the first entity during a specified time period; and (Studnitzer: Paragraph [0102], [0103], [0104], [0105])
a fourth dataset indicative of transactions submitted to the transaction network for the plurality of entities during the specified time period; (Studnitzer: Paragraph  [0135], [0146] [0147], [150])
applying the autoencoder machine learning model to the operational dataset to detect one or more anomalous transactions submitted for the first entity during the specified time period; and (Studnitzer: Paragraph [0024], [0117]) 
generating a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [029], [0107], [0128], [0129])
Studnitzer does not disclose,
accessing, an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes
However Hajimirsadeghi disclose,
accessing, an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes (Hajimirsadeghi: Paragraph [0109], [0139], [0220])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Hajimirsadeghi so that the method can access the input dataset that correspond with the transaction data so that the autoencoder machine learning model can train the data to detect the anomalies activity. Choosing informative, discriminative and independent features is a crucial step for building an effective classification machine learning model.(Hajimirsadeghi: Paragraph [0015])The RNN (autoencoder) may help reveal anomalies that arise during new kinds of attacks that might not have existed when RNN (autoencoder) was trained.(Hajimirsadeghi: Paragraph [0143])
claim 9: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein applying the autoencoder machine learning model to detect the one or more anomalous transactions includes: (Studnitzer: Paragraph [0024], [0117])
applying a first record from the operational dataset to the autoencoder machine learning model to determine a reconstruction error for the first record, wherein the first record corresponds to a first transaction submitted for the first entity; (Studnitzer: Paragraph [0023], [0102],[0127]) and
determining based on the reconstruction error for the first record whether to designate the first transaction as an anomalous transaction. (Studnitzer: Paragraph [0088], [0115])
34.	In claim 10: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the list is based on anomaly scores for the one or more anomalous transactions. (Studnitzer: Paragraph [029], [0107], [0128], [0129]) [0152])
35.	In claim 11: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the anomaly scores respectively correspond to reconstruction errors for records associated with the one or more anomalous transactions. (Hajimirsadeghi: Paragraph [0139], [0146], [0228])
36.	In claim 12: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the one or more anomalous transactions correspond to a pattern of transaction behavior that was not previously provided to the computer system by a human analyst. (HAJIMIRSADEGH: Paragraph [0260], [0270], [0336])
37.	In claim 13:  The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the one or more anomalous transactions are identified (Studnitzer: Paragraph [0035]), by the autoencoder machine learning model (Studnitzer: Paragraph [0023]), based on a plurality of features included in the feature set definitions (Studnitzer: Paragraph [0049,[0086],[0092]), and wherein the transaction network is included in a high-frequency trading system. (Studnitzer: Paragraph [0035],[0054,[0125],[0126],[0127]])
claim 14: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the computer system receives the operational dataset from a second computer system associated with the first entity (Studnitzer: Paragraph [0106], [0107]), and wherein the operations further comprise:
sending, to the second computer system associated with the first entity, a report identifying the one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [0146], [0152])
39.	In claim 15: Studnitzer discloses,
A system, comprising: (Studnitzer: Paragraph [0044])
a non-transitory memory storing instructions; and [Studnitzer: Paragraph [0059])
a processor configured to execute the instructions to cause the system to: (Studnitzer: Paragraph [0054])
a first dataset indicative of transactions submitted to a transaction network for a first entity of a plurality of entities; and (Studnitzer: Paragraph [0083],[0124])
a second dataset indicative of transactions submitted to the transaction network for the plurality of entities; (Studnitzer: paragraph [0042], [0049], [0127], [0138])
generate, a training dataset based on, the input dataset, including by: (Studnitzer: Paragraph [0086])
accessing a feature set definitions specifying a first plurality of data features, (Studnitzer: Paragraph [0049] , [0112]) wherein the first plurality of data features correspond to transaction characteristics of the first plurality of transactions submitted to the transaction network; (Studnitzer: Paragraph [0048], [0049],[0059][0084], [0085], [0108], [0109], [00112])
generating, based on the input dataset and the feature set definitions, a feature dataset corresponding to the first plurality of transactions, wherein, for a particular one of the first plurality of transactions, a corresponding data record in the feature dataset includes data values 
selecting, from the first plurality of data features, a reduced set of data features that includes fewer data features than the first plurality of data features; and (Studnitzer: Paragraph [0138], [0148])
based on the reduced set of data features, generating the training dataset from the feature dataset such that training samples, in the training dataset, include data values for the reduced set of data features;  (Studnitzer: Paragraph [0023] [0101], [0102],[0138],[0147[),
train an autoencoder machine learning model based on the training dataset (Studnitzer: Paragraph [0023],[0046]), wherein, after training, the autoencoder machine learning model is operable to process an operational dataset to detect one or more anomalous transactions submitted for the first entity during a specified time period; and (Studnitzer: Paragraph [0024], [0117])
generate a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [029], [0107], [0128], [0129])
Studnitzer does not disclose, 
Access an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes
However, Hajimirsadeghi disclose, 
	access an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset  includes (Hajimirsadeghi: Paragraph [0109], [0139], [0220])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Hajimirsadeghi so that the method can access the input dataset that correspond with the transaction data so that the autoencoder machine learning model can train the data to detect the anomalies activity. 
40.	In claim 16: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to: (Studnitzer: Paragraph [0044],[0059],[0054])
send information indicative of the trained autoencoder machine learning model to a computer system associated with the first entity. (Studnitzer: Paragraph [0145], [0152])
41.	In claim 17:  The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to:  (Studnitzer: Paragraph: [0044], [0059], [0054])
access the operational dataset, wherein the operational dataset is based on: (Studnitzer: Paragraph [0106], [0107])
a third dataset indicative of transactions submitted to the transaction network for the first entity during the specified time period; and (Studnitzer: Paragraph [0102], [0103], [0104], [0105])
a fourth dataset indicative of transactions submitted to the transaction network for the plurality of entities during the specified time period; and (Studnitzer: Paragraph  [0135], [0146] [0147], [150])
apply the autoencoder machine learning model to the operational dataset to detect the one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [0024], [0117])
42.	In claim 18: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein the one or more anomalous transactions correspond to a pattern of transaction behavior that was not previously provided to the system by a human analyst. (Hajimirsadeghi: Paragraph [0260], [0270], [0336])
claim 19: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to: (Studnitzer: Paragraph [0024], [0117])
apply a first record from the operational dataset to the autoencoder machine learning model to determine a reconstruction error for the first record, wherein the first record corresponds to a first transaction submitted for the first entity; (Studnitzer: Paragraph [0023], [0102],[0127])
determine, based on the reconstruction error for the first record whether to designate the first transaction as an anomalous transaction. (Studnitzer: Paragraph [0088], [0115])
44.	In claim 20: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein the list is based on anomaly scores for the one or more anomalous transactions.(Studnitzer: Paragraph [0143],[0144] ,[0145], [0152])

Response to Amendment
45.	With respect to the Drawing Objections, Applicant's amendments and remarks have been fully considered and are persuasive, the rejected subject matter have been updated on the drawings, and objections have been withdrawn.
46.	With respect to the rejection of claims 1-20 under U.S.C 101, Applicant's remarks have been fully considered, but were not persuasive.
The Applicants arguments recite that the claims do not recite a "Fundamental Economic Practice or Principle." Applicant submits that the detailed process recited in claim 1 - which includes generating a training dataset, using the training dataset to train an autoencoder machine learning model, applying the autoencoder machine learning model to detect anomalous transactions, and generating a list ranking the one or more anomalous transactions - simply does not recite a "fundamental economic practice or principle" as asserted by the Office 
	The Examiner respectfully disagree. The term "fundamental" is used in the sense of being foundational or basic, and not in the sense of necessarily being "old" or "well-known." All of these concepts relate to practices used in commonplace or everyday economic transactions involving or anticipating some kind of monetary exchange. The concept described in amended claim 1, corresponding claims 8 and 15, is not meaningfully different from the concepts above because the claims as the Applicant cites “Applying the autoencoder machine learning model to detect anomalous transactions, and generating a list ranking the one or more anomalous transactions” (Amendments & Remarks, pgs. 13). Identifying fraud transactions to mitigate risk falls under the grouping Fundamental Economic practices including mitigating risk. This type of process of is foundation or basic to the economy, as valuation of transactions transfer are used every day in many industries and with respect to many types of applications. The Examiner would like to point out that claim 1, corresponding claim 8 and 15, do have limitations that fall under the grouping of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). But the claim as a whole falls under fundamental economic principles or practices (including hedging, insurance, mitigating risk). This is consistent with the Applicants application where it recite “Market participants are required to adhere to a variety of global trading regulations to prevent various types of illicit trading practices, such as insider trading and market manipulation” (Specification: Paragraph [0009]), “When a trader places multiple orders in this manner, it may change the existing bid and ask prices for the security at-issue, allowing the trader to then place orders on the opposite side of the market and leverage this price change. The effects of such behavior are exacerbated in the context of high- frequency trading, in which trades are performed on the order of milliseconds. The consequences for violating trading regulations are significant, with fines for violations reaching the tens of millions of dollars. To 
	The Applicants argument recite that the Office Action fails to provide a proper analysis of the majority of the claim limitations under either Step 2A Prong Two or Step 2B of the Mayo/ Alice Test, instead dismissing these claim limitations as ones that simply "recite" the alleged abstract idea. In the event that this Section 101 rejection is maintained, Applicant requests that the Examiner make the appropriate updates to the Step 2A Prong One analysis and consider each of the remaining claim elements under Steps 2A Prong Two and Step 2B as set out in the current PTO guidelines. See, e.g., MPEP § 2106.04-2106.05. The Applicants argument further recite that the claims integrate Any Underlying Abstract Idea into a Practical Application Thereof.
	The Examiner respectfully disagree. The Applicant respectfully submits that, under Prong Two of Revised Step 2A of the 2019 Guidance, any abstract idea in the claim when considered as a whole is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. As shown above in the U.S.C 101 rejections, the elements are identified as abstract idea. The amended claims, as drafted are not a technological solution to a technical problem but is a business solution to a business problem (i.e. steps to receive data (i.e. financial) to detect abnormal (i.e. anomaly, fraud, outlier) activity (i.e. transactions, trades) based on patterns and behavior (rules to mitigate risk). As cited in the Applicants Arguments & Remarks (pgs. 15-17), the specification aligns with this interpretation as the amended claims are a business solution to a business problem where it recites “ detect those transactions that deviate from the patterns followed by 
	The judicial exception is not integrated into a practical application. In claim 1, the additional components and elements are computer system, transaction network, processor, and autoencoder machine learning. The computer hardware is recited at a high-level of generality (i.e. processor doing a generic processing function) and the additional elements of the machine learning model is mere instructions (i.e., using mathematical formulas and mathematical relationships) to apply the exception using a generic computer component. The Specification is aligned with the above conclusion where it recites: “computer system 600 includes a processor subsystem 620 that is coupled to a system memory 640 and I/O interfaces(s) 660 via an interconnect 680 (e.g., a system bus). I/O interface(s) 660 is coupled to one or more I/O devices 670. Computer system 600 may be any of various types of devices, including, but not limited to, a server computer system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, server computer system operating in a datacenter facility, tablet computer, handheld computer, workstation, network computer, etc. Although a single computer system 600 is shown in Fig. 6 for convenience, computer system 600 may also be implemented as two or more computer systems operating together” (Specification: Paragraph [0054]) and where it recites “Processor subsystem 620 may include one or more processors or processing units. In various embodiments of computer system 600, multiple instances of processor subsystem 620 may be coupled to interconnect 680. In various embodiments, processor subsystem 620 (or each processor unit within 620) may contain a cache or other form of on-board memory”  (Specification: Paragraph [0055]) and “the disclosed systems and methods for detecting anomalous activity using machine learning may be implemented in any other suitable technical domain, including cyber security, medical diagnosis, mechanical component failure analysis, etc. “(Specification: Paragraph [0013]) See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial 
	In regards to 2B, as discussed above, claims 1, and corresponding representative claims 8 and 15, as drafted, recite computer system, transaction network, processor, and autoencoder machine learning. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B: NO. The claims do not provide significantly more).
47.	With respect to the rejection of claims 1-20 under U.S.C 103, Applicant's remarks have been fully considered, and are not persuasive.
	The Applicants argument recite that the cited combination fails to disclose "Generating A Training Dataset Based On the input dataset”
The Examiner respectfully disagree. The rejection is improper. The USC 103 rejection has been updated with the amendments on record. Studnitzer discloses generating, by the computer system, a training dataset based on the input dataset, including by:  (i.e., A large data 
	The Applicants argument recite that the cited combination fails to disclose “Generating based on the input dataset And the Feature Set Definition, A Feature Dataset Corresponding 
The Examiner respectfully disagree. The rejection is improper. The USC 103 rejection has been updated with the amendments on record. Studnitzer discloses generating, based on the input dataset and the feature set definitions (i.e., The input from the network interface may include transaction data or market factor data) a feature dataset (i.e., generate a risk profile) corresponding to the first plurality of transactions (i.e., The transaction data in the database may correspond to external factor data or vice versa), wherein, for a particular one of the first plurality of transactions. (i.e., external factors calculated for the time period may then correspond to each of the transactions that occurs during the period), a corresponding data record in the feature dataset includes data values for the first plurality of data features; (i.e., historic participant transaction data and the historic external factor data may be linked by time data. For example, when the transaction data is recorded, the external factor data may be recorded or stored as well transaction data may be stored as portfolio data, for example, in a risk profile of a participant, firm, or other trading entity) (Studnitzer: Paragraph [0083], [0084] [0146] [0123], [0125],[0152)
The Applicants argument recite that the cited combination fails to disclose To The First Plurality Of Transactions, Wherein, For A Particular One Of The First Plurality Of Transactions, A Corresponding Data Record In The Feature Dataset Includes Data Values For The First Plurality Of Data Feature .
	The Examiner respectfully disagree. The rejection is improper. The USC 103 rejection has been updated with the amendments on record. Studnitzer, as shown above, discloses Generating based on the input dataset And The Feature Set Definition, A Feature Dataset 
The Applicants arguments recite that the cited combination fails to disclose Generating, By The Computer System, A List Ranking The One Or More Anomalous Transactions Submitted For The First Entity During The Specified Time Period."
The Examiner respectfully disagree. The rejection is improper. The USC 103 rejection has been updated with the amendments on record. Studnitzer, as shown above, discloses the output may be compared to an expected output. The difference between the output and the expected output may be used to generate an abnormality indicator or an abnormality score and generates an abnormality score for the electronic data transaction based on the comparison. The abnormality score may represent a probability of how close a match the current participant's transaction activity also risk processor may generate a risk profile using VaR at predefined time periods. In an embodiment, the risk processor may generate a risk profile using profit and loss (P&L) over a period of time. The activity module may store information for a time period) (Studnitzer: Paragraph [0107], [0128], [029])


Conclusion
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693